=

Se
= le

re
nl

—

a
oh

ie

a
4

“aa
Ti. a

=
tA)

 

Options are
IMportant

A
Lil

 

 

LNISW11Id1Ns YSAWOLSNO

82/8 XOH8 Od
ANVE LW

Me&I Visa® Credit Cards

IVIN SSV 10-LSHul4

YSSANISNG

 

 

€S66-66861 3d NOLONIWTIIM

—]

J3ISSANOOY AB Ci¥d Se TIM ADVISOd

ZBL ON UWadd

AWW A Id

40 NOLONIVOIAA

 

 

 

 

 

 

HH

TAA AT

 

beefed Eel pefefefpefplatcayper yA fot [pf eta

NN

IHL WN
O34 TV!
AHWSSIOSN

JO SOad ON

SSALVLS 04a!

7
——————————EE=

Apply today:

INPERSON
Visit any M&T Bank branch

BY PHONE
Call 1-877-378-1276

ONLINE
At mtb.com/creditcards

M&l Bank

Understanding what's important

‘VF mtb.com

M&T Bank puts the power of choice in your hands.
No matter which card you choose you will get these great features:

M&I VISA SIGNATURE CREDIT CARD

Get the earning power you deserve & more.

f

air as

ima ’

CLAS

 

e Unlimited 1.5% cash back on every purchase

* 10,000 bonus points with $500 in purchases
within 90 days of account opening; good for
$100 cash*

= 0% Introductory APR on purchases and balance
transfers for 12 billing cycles from account Opening
variable rates between 12.74% to 19.74% thereafter!

» No Foreign Transaction Fees’

» Choose your rewards ~ cash back, gift Card
travel, merchandise and more

» Exclusive Signature Benefits

e Customize your card with a personal image’

/ No Annual Fee!

“ M&I Assurance® — Prevent. Detect. Resolve.

¥ Global Acceptance with Chip Technology

/ Convenience of Phone, Online Banking,? Mobile Banking,2 ATM or Branch Servicing

¥ Link as Overdraft Protection to your M&T Bank Checking account®

M&T VISA CREDIT CARD WITH REWARDS M&T VISA CREDIT CARD

Make every day more rewarding. Put more green in your wallet.

E 2) REWARDS

Wry eres ila
woe Jefe

MYT A VISA

Tee eRe
CB LY at

LSS Be ees bs VISA

 

¢ Unlimited 1 point per $1 spent on every purchase” * 0% introductory APR on purchases and balance
transfers for 12 billing cycles from account opening;

. bonus points with $500 in purchases
ea : variable rates between 11.74% to 18.74% thereafter’

within 90 days of account opening; good for a
$100 gift card” * Customize your card with a personal image”

* 0% introductory APR on purchases and balance
transfers for 12 billing cycles from account opening,
variable rates between 12.74% to 19.74% thereafter’

e Choose your rewards — cash back, gift card,
travel, merchandise and more

* Customize your card with a personal image”

         

M&T
ASSURANCE

Prevent.
Detect. Resolve.

Have peace of mind using your M&T Credit Card
everywhere Visa® is accepted knowing youre

covered with M&T Assurance®

FRAUD PREVENTION
¢ 3 digit Security Code
« Visa Secure

* Chip Technology

E

-RAUD DETECTION

* Realtime Fraud monitoring

“RAUD RESOLUTION
* Visa Zero Liability®

* Expedited Card Replacement’

For additional information,
please visit mtb.com

 

     

                

         
Wiss -redit Card Me
: 7 »M&T Visa®
terra need provided @ sa™ Credit Card wards. ; Authorzation — By summer.
> gnal ire { s required by law. with Rewa are wn least 18 " eae aT %) Gl ars: on lov Airy MST Rs i cede red

. TU] Bre | Filion - Lh (OU ree fie) vn < i
, a SeCumy number ond th ah US GEL Of fetter reoatlenr yOu have a Sed ¢ 3 yu i lj 2 ation
ar ~ Oe aa | TTahon WOM Taye r f _——— oR

| "tears
preres: Rates and Ir rere over acumen 5 tur er S PrOwied 10 us on (18 aOphcmnan or a
a = ET 0 complete You HINO ys ir cart ur VOL eth ci eed

histones ni i : ff cored
GND are that we m =e SNES Men WHICH CREDIT CARD WOULD You Like

Annual Per » Rata i , : ee eas
centage Rate lee! ix n sasary bn Gon Sy. Of any time obtain credit reports OF ery other Iarmaniee ai
_ RECON wath your aon! ahon we EXPECTE

(APR) for Purchases py intr renewal, exter: 1 SeEUON OF any auch. review. updam n
, ONSEN or coflection of bss dt wie rai a | FW. UDG. Quality comm M&T Visa® CreditCard © MAT Viea® Credit Car :
- BOnOwerign that all af the ae peas 3 Z a PEStH of your aonliratinn , d with Rewards 5 MST Visa® Signature Credit Card
ou get and w EGON, GI ary time. and enres cf ee Ssciosumes are Sutmect to chance a a 7 5y be using your account for casino or interne
Rate: eae Derr crys oe ad agree than f we accecr Our application, you wil he oe. Bt Guy PLEASE TELL US ABOUT YOURSELF L Wil you beu
Ef Tae en your MAT Bank ty - ey Pu A CT My wih all of the Sam Sarat at 1 Vee OC) No

recit Caro Accounts bet
i a # Wee O ed 8 ; enn C rr] freemen: aad i i
ved r (Ted Wh JT thine " 1.74 Yo 1 [14% Drowithe 1 you You BONES tha 7 Ag ering iG id D ae LTS are) BT the AT! [ ck BY me
SS. oe edt H yOu have requested an MGT V 5 Sin i Mididig initia!
Pot meet all epnlirahie a) ¥S3 Signature Creda Cart and dg w— Last Name =
Pyou frequently use your BOcount for any transact

2 Ay eer _ . =
=: > Acco O — O/ <Qurerns G, We hy GSE you an MET Vies (reds ra- . Street Address
your creditworthiness unts, between 12. / 4 % 19.7. /0 Balance Transfers: We May decline balance tart OT Visa Credit Card with Rewards eee — Apte Wi .

|. = - POU i a [ ry rE! if ty 1 whe —————
EXarmipae 1 your BCtrun a c i S15 Li ue Cera i OFUITS nines For Stato i +. hi ped 7 a ‘A re c ATH pure ri sc ty { rec (roe WA irtiriw i han

Acco aunt is delinquent oy qyerte

ee , unt T4% — O a a Sent OF cverimit, we may decinw to process vewy mes
rwOUur Crec worthiness. 3, between 1: % 19,74 % aos rae VOU. Your balanm transiey lirnis cht Sante eae Quest |i we ential Status; C1 Owl EE RE i ID

» VeUG OT YDoT avaiable cred len i a SPS TE, Mey NOL excmed| ee ; ther

1 a CT Get? (he total balance

value Ol your available credit line. you aut a race &

 

i ’
D ACCOUNT ACT WIT’ A ith Coapation List

 

 

 

 

 

 

 

 

wewered Yes to question 2 above, please | st which Countries

[=

Month i.
_ APR for Balance Transfers pMouusing Paryrnert_____—

 

—

a a ry irc onipias lrokey

7 woe n etic Al Technician

 

 

 

 

 

 

 

 

 

 

4. What is the approximate number of transactions (include all denners

Loryverotrkcce ft

withdrowals and purchases) that will be Procnsend (nrough your Cosmetologist /h

SCLSures and Terms Fre Employment Status Employed 0 Seir-

any @conunt from which you arg employed O) Retired 0 Student O Other

 

| APR for Cash Advances | 23.74% This APR will\

 

 

 

 

6. For cash transactions, what is the approximate number of deposits, Driver (Taxi/Limoy€

Electr LAN = unite

 

payrnents or withdrawals/advances you will be mak ng month? Engineer

 

 

 

 

 

 

‘

 

GUY Am im nit ieen a r ' slockbrokey

 

Marche or/tiarher ituctart

7

 

 

 

 

 

eee teenies eal Pia m Ain wi [hw [ Vi 1 y rl ws Ler th

 

 

 

How We Will Calculate Your Balance — \V

 

 

| em — a eles 4 ea
0.00% Introductory APR for the fir a =» SMQUNT YOU Tequest erends the ni T t Curr .
: oF St 12 bil s HONE US send exthey full or martial reese: Length of Time at Current Address (yrs/ma)
Lnal cine APR oeper Os or) the type of Cr dite oes from account Op ening After ae m the onde Vo) prowela them Ip rT Foy any Ss ctor . ee pay eT bi VOL —— ours le af the us? List all contri s® that apply Main of Don i! i ; ey i f ~ Larit ia t aw ¥ Ai
Ly muy z ; ! eh Ly ‘ae it AA oe JA ae
Cccount You get and will va ry with ie beg a SCEOUNT opening Country of Citizenship Additional Country of Citizenship
M&T Visa Credit Card Accounts bet ote Cad balencn transfer Social Security Number a |
: ; ' ween i —_ pnnch . H Phone me ervicars f : wal /Deatict
based on your creditworthiness. 11.74% — 18.74% oe Fae subibon. It cennot be used to pay aff a losn or line of credit or another det = aca aie - , » alone Ss
M&T Visa Credit Card with Reward rm OF alfa ce a eek Jaiden Name (or Password) ara By LD ’ Tuer (irevadicd Vader)
V Ss Accounts bety pA Mother's Maide ime : [
: veen 12.74% — 19.74% ease review your Credit Card Agreemeny ant ta/Tobaccat
a yESMenit and] Decinaures and Terre
5 x] = a = Liergys Nur A
| M&T Visa Signature Credit Card A balance transfer you request d you call 1-800-724-0448 cy
a : CCounts. b = halancn trans! 4 x ee +2140 and withdraw your
| based on your cred worthiness. F etween 12.74% 19.74% mailed Per Acai 10 days a ef the date the Credit Card Di Contractce
al aad | z > CONLNUe to MSkE YOur Moanthly DayTEN! on
ry with the | )
| APR forO i market based on the Prime Rate "anes, 50 your balance Wransfer may not take effect before your next cycle Annual income’ dca a me
3 : ine ip << ecount month
| or\verdraft Advances | 23.74% This APRwill vary with the market based on the P 21S ofthese leanwes and serves rqures inert andes data ACCESS through @ computer ot Sass , eee oe
Penalty APR and Wh acting Rate mak device. Subject to availabilty and tha same lite Pe STUDENT INFORMATION O) Lesa thaniOO Li Between 100-1000 1 1.000 or More Customer Servi
it A | en 2 niemne! MB&T Hank G Pat Sonik for matters that are Outarde of re rey r ahi cone a Vii wr
pplies thal might impact avaabiliry and functional MST Bank re eee School Name 5
for ery reson ‘ot en ¢ l ny fe MeServes the nght (0 suspend sennice : fudent ID School Type: O 2-year O 4-year O Groaduam O Other
on eo Gl Ony Lime. Your mobile carer's tex} Messaging and data chanyes may apply
| Hons to Avoid Paying Interest | Your due date is at least 25 days after the close of each billin le. We wil Uigital Services Agreement for adktiticnal details : st
4
| n Purchases Charge you any interest on purch y your entire pas b the note | 4 Fees apply to use of oventraf services OTHER M&T RELATIONSHIPS Event Planner
| y edate | 4 Rewards Program: The M&T Rewards Program (“Program”) is sutsect to the MST Reward: Exterminatcs
fz | overdraft advances onthe tra nsaction da te [Program Terms & Condor: 1 You Se tees ee 3 ic 6. What is Loe approximate number of monetary instruments (0! fickal Faciithes Manager
: Program Termes & Cor satis 2 ren : - MLE | i Ly On ie 3 - a Mc s - —_— -_ + 7
For Credit Card Tips from To learn more about factors to consider when This 10.000 bre: ee a i een ad0u1 the Program et www rewards mth cam = Checks, Money Orders or Travelers Checks) that will be purchzeed (rom ee Pinidaclia Relies
app ying foror usINg GPUS POUTts offer es Svadable if you open a MAT Visa Credit Cord wath Rewards or CHECKING ACCOUNT OVERDRAFT PROTECTION used to mako a payment into Uhis account monthly? Firetighter/Emerge
Protection Burea oot
u APU : ; : Fisherman
| WWw.consumerfinance gov/learnmore. in the Program Terres & Conchtinns) within the first 90 deys atner euch Card ts opened Would you [ike to [ink your credit card to your M&T checking account for ov draft protection? O Yes 0 No rm
uses ad S limited to new MET Visa Crecht Cards with Rewards and MoT Visa Segnanure Credit M&T Checking account number Florist
: : r CUISTOMErs WhO are reader: of the Una d Stare a4 tional eyed < ne a ea ca Tis iain ‘ : Food! Servier ef / Gorter
Transa ction Fees Une 10,000 bonus pomes award ze Pragr niciufG anc Sra ae i 1 What's the approximate number of preauthorized withdrawals Dayirerits Funeral Directr FA -
mL ia UF 13 0 mM the Py 7a ems a E j
Condmons). Ofer Subject tp change and/or descontinusnan withoul notice MST Vieg oe 1 Cards OTHER AUTHORIZED CREDIT CARD USER and deposits (ACH transactions) you will do in thia account mars nly? Gas Station Owner 7
Cash Advance 3 ; ry None Mm Less th 10 O oO Mt Growernreerit VV rher/Ch j play al
70 Of each transac | | 1 Less than LO or More
Overdraft Transfer | $12 50 for re ne TD $10) Program Terms & Conditions), subject to change end/or discontinuation without notice. MST Veca
2 } r mahi UF fl ree a : in ;
Foreign Transaction Fee 3% of eacht Seachion, Dut charged no more than once per day | Dae ae eens » rewards pur for every $1 spent on every purchase (as defined Social Security Number Date of Birth | 3 | = Health Care Support/Servi ux Preparation (nore secon
ac’ transaction in U.S. dollars (excluding the M&T Visa Signature Credit Card. | in the Program Terms & Conditions|, subject to change and/or discontinuation without notre As Health, Fitn Teacher/Professor/Sehool Adn
T cred A . . 3IGNATURES fel Sf i lity G —_ ; Ti hw iA cunt
enalty Fees : Ted OF Gposted In your Ma) checking, sevings of money mere ancmunt Signature of Applicant e
Late Payment 5 Use of the M&T Custom Card GeSon sennce 6 subyert to program Terms avai Condimnns an Would you like to transfer balances from your higher interest rate creditcards? © Yos 0 No ee "ae + sv
| impor ter/E porter Navel Agent
Unpaid Convenience Checks | Up to $25 Yusrarhee OF EPeciaon Kal merchants wall usa a phow on your card as an added form ef Balance Transfer if]
Intertor Oecorntern |The ry Liner nice
I | mib.com/creditcards. contact us at 1-877-378-1276 or visit your yi no - Ashiere Wert ry , ; ne Cineratine
6 Visa Zero Liability Policy —Vesa's Zern Liability Policy covers US <ssued cards only and Card/Account Number teh —
oe ‘aan GOES Nol apply to Certam commeroal cand wansactions. ransachons not processed by Via, or d Amount IT Profi nal/Support (nolesale Distritaitns
i] ew purcnases) you are grassy negugent or fraudulent in handling your card or card number Notity M&T Bank Balance Transfer #2 Writer
o rf r laa % 1 0 1 . Ob
i kd f e qed alter that date. fo find out what may have changed, call us at 800-774 £440. New York resirane Sgnaure Por (Oo essLeng prowseonal cede. See your cardholder agreement for mom details Cc
roar weed w di! = rfo [roe } format: A On commaratee credit rerd rates a 1 4 arc fa j
Of visit ris website www.dl's.My eee uD EP aaIve CRON Ci ' ? Rush OeiVvery avaiable Upon request Tim ng OEPENds upon when order ¢ recerved and where /Account Number Amount ‘ec u do mo } O red asah for rey

7. if you
| the market based onthe Prime Rate: ansiy offer. the offer Resident Allen Status
Can nn a Hs oe
Only be used tp pay o an aosting creda card balance wath Date of Birth =
= ; \ whe j ice j ciate
based on your creditworthiness
; S Woen TET &
We wall hot effect any VOU recerve them EMPLOYMENT INFORMATION
Ara ryt
transfering balances untd the re
: ae EL 0 DE PEQUES Te ALT rancster re ris ee
yy d balance trans BY 6 Complete. Standard Processing time Employer___ Occupation: Length of Time in Position
= Louneus hoe
| 4
BONS &S any Sennce available through
LDontiat/Dent typ
| apply un
"I pp y mtil \ Fees may enply for oneal ies Class O Fresh O Soph OFF O 5
| Loins Ses Provnded throunh MAT Dodine Banking View the MAT i L) Grad Status 0 Full time L) Part-time LJ Recent Grad
.) None [] Less than lo CL) 10 OF more Environmental |
€ach month. We will beg
; n balance transfers
, cash advances and | Program Terms & Condit fires 0 M&qT Commercial Relationship O M&T Trust Relationship 0 MAT Securities Relationship
5 5 S F mer /Agricwlure,/
| theConsumer Financi
cial | €credit card, visit the websi
3 née weDsite of the Consumer F , MBT Visa Signature Creda Card and use thar Pare «a eects
inancial Protection Bureau at erature Uredd Card and use that Card to make at least S500 in Purchases (as defined | :
Ul None (J Lessthanlo LO or More ele thit Al terectioer LfAlrines Sery
apply
| Balance Transfer 4% of each balance transfer (minimum $10) with Rewards will recerve 1 rewards poor | SI
hs Wi TELLS y } jis te te ay IE FE fe PH iz fay ie
walls POI Tor very o| Spent on every purchase (as defi dm the First Name_ Middle Initial Last Name
Bears on which no Fore ign Transaction Fees are charged) pant of the Program, you can redeem the 10.000 bonus poms you receve fora $100 sraremens BALANCE TRANSFERS
MiG eur ke ping Ti Tul kote Saorvics
Up to $35 mage Guidelines. The “Wdentity Yoursel!” card is not a form of phow identification [here is nn
if you Would proffer to apply with IcoO-o ahic ant nie ges vicit ir WrTnce Aerni Lire rAntorysLaan An ri
Returned th a co-applicant please visi
ned Payment Up to $25 om eles
hone uM&T branch to apply iveatirient Manages velorinaran Services
Loss of Introductory APR - | Pr 7
Fk = } ee. ALO VOUT PUICNSSes and balance transfers i you are more than BO davs late The formation about rhe cect Immeniatery 08 any uneuthoned use. Certam UN@uInored ransachons feQuie 8 Caronoiier Wank Name/Payeo
: 7 cre i { t Wo cone Neel) et he
that Wentihes each person who OPENS &N account, including your name address mth are hiooed F
. SHOPS. Frees will agpry

 

 

em I cael en oe ea

Do mineral ata a b N il g e e pee ae Ee Le
t er se ="

 
